  Case 3:20-cv-03030-N Document 42 Filed 05/06/21            Page 1 of 22 PageID 461




                   UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION


ERIC LYLE WILLIAMS,                       )
                                          )
             Petitioner,                  )
                                          )
vs.                                       ) No. 3:20-CV-3030-N
                                          )
BOBBY LUMPKIN, Director, Texas            )
Department of Criminal Justice,           )
Correctional Institutions Division,       )
                                          )
             Respondent.                  )
                                          )


      PETITIONER’S RENEWED MOTION FOR AUTHORIZATION OF FUNDS
                      FOR MITIGATION SPECIALIST

BRUCE ANTON                                   MARY MARGARET PENROSE
Bar Card No. 01274700                         Bar Card No. 00788179
UDASHEN | ANTON                               TEXAS A&M SCHOOL OF LAW
8150 N. Central Expressway, Suite M1101       1515 Commerce Street
Dallas, Texas 75206                           Fort Worth, Texas 76102
214-468-8100                                  972-310-8669
214-468-8104 fax                              817-212-3965
ba@udashenanton.com                           megpenrose@law.tamu.edu

                                              AMY PICKERING KNIGHT
                                              AZ Bar Card No. 031374
                                              Admitted pro hac vice
                                              KNIGHT LAW FIRM PC
                                              3949 E. Broadway Blvd., Suite 288
                                              Tucson, Arizona 85716
                                              520-878-8849
                                              amy@amyknightlaw.com

                                              Attorneys for Petitioner




                                          1
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                   Page 2 of 22 PageID 462



       Petitioner Eric Lyle Williams, through undersigned counsel, hereby seeks funds, pursuant

to 18 U.S.C. § 3599(f), for mitigation specialist services, which are reasonably necessary for the

preparation of a Petition for a Writ of Habeas Corpus in this Court to establish a claim of ineffective

assistance of trial counsel in preparing and presenting the mitigation case (the “IATC-mitigation”

claim). The nature of this case requires services of an unusual character or duration. Counsel has

consulted extensively with CJA budgeting attorney Meg Alverson regarding the requested

funding.

       Petitioner has sought and been denied funding for these services three times. First, on

February 25, 2021, Petitioner filed a motion, publicly and served upon opposing counsel,

requesting funds under 18 U.S.C. § 3599(f) (Doc. 25). This Court denied the motion without

prejudice, citing the failure to tie the request to specific viable federal habeas claims (Doc. 26).

Petitioner then filed, under seal, a motion for leave to file a revised funding request ex parte and

under seal (Doc. 28), along with the proposed sealed request (Doc. 28-1), explaining two avenues

by which he believed he would be able to present new evidence gathered in the proposed

investigation and identifying the necessary areas of investigation. In a sealed order, this Court

denied the motion for leave to file, and thus did not rule on the proposed sealed motion itself (Doc.

30). The sealed order stated both that Petitioner had not made a sufficient showing of a need for

confidentiality and that the explanation of the necessary investigation in the proposed sealed

motion itself remained insufficiently tied to a specifically delineated federal habeas claim. The

Court indicated that further explanation of the investigations conducted by prior counsel was

necessary. Petitioner then publicly filed, and served on opposing counsel, a second motion for

leave to proceed ex parte and under seal (Doc. 35), along with a proposed sealed third version of

the request for funding for the mitigation investigation (Doc. 36). Once again, this Court denied




                                                  2
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                    Page 3 of 22 PageID 463



specifically the motion for leave, rather than the funding request itself, in an order filed under seal

(Doc. 37). However, the order, like the previous one, included not only a ruling about the showing

on the need for confidentiality, but also an extensive discussion of the merits of the underlying

request. Following this denial, the State, presumably unaware of this Court’s under-seal denial of

Petitioner’s publicly filed motion for leave, filed an objection to the motion for leave (Doc. 39).

        Petitioner now makes a new, publicly filed, request for the funds for this investigation, and

requests an explicit ruling on the substantive request. In so doing, Petitioner maintains his

objection to being forced to reveal strategy information and work product, and has omitted from

this version information contained in the previous sealed version counsel cannot reveal without

violating their ethical obligations to Mr. Williams. Should the lack of additional detail on strategic

matters constitute a basis on which the Court intends to deny this request, Mr. Williams once again

requests an opportunity to submit further information under seal.

   I.      BACKGROUND

        Mr. Williams was a practicing attorney and eventually an elected Justice of the Peace in

Kaufman County, Texas. In 2013, he was convicted of stealing three computer monitors from the

County, which caused his disbarment and removal from office. He was then accused of murdering

the Assistant DA and elected DA who had prosecuted him, as well as the DA’s wife (although he

was formally tried and convicted only for the murder of the wife). The alleged motive was revenge.

Mr. Williams was represented at trial by the Regional Public Defender Office and in state habeas

by the Office of Capital and Forensic Writs. He was sentenced to death in December 2014, and his

state habeas petition was denied in September 2020.




                                                  3
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                   Page 4 of 22 PageID 464



   II.      LEGAL AUTHORITIES REQUIRING FUNDING

         Federal petitioners in capital cases are entitled, under certain circumstances, to

investigative and expert funds to develop their claims in federal court. 18 U.S.C. § 3599(f)

provides, in pertinent part:

         Upon a finding that investigative, expert, or other services are reasonably necessary
         for the representation of the defendant, whether in connection with issues relating
         to guilt or the sentence, the court may authorize the defendant’s attorneys to obtain
         such services on behalf of the defendant and, if so authorized, shall order the
         payment of fees and expenses therefor under subsection (g).

         In enacting § 3599, Congress guaranteed indigent capital habeas petitioners “enhanced

rights of representation,” in light of “‘the seriousness of the possible penalty and . . . the unique

and complex nature of the litigation.’” Martel v. Clair, 565 U.S. 648, 659 (2012) (quoting

§ 3599(d)). The statute “aims in multiple ways to improve the quality of representation afforded

to capital petitioners,” including by “provid[ing] more money for investigative and expert

services.” Id. These measures reflect “a determination [by Congress] that quality legal

representation is necessary in all capital proceedings to foster fundamental fairness in the

imposition of the death penalty.” Id. (internal citations and quotation marks omitted). Such

resources should be available even early in a case where necessary to identify potential claims.

McFarland v. Scott, 512 U.S. 849, 855 (1994) (holding that federal courts should grant resources

for pre-petition assistance to “research[]” and “investigate[]” potential claims).

         Section 3599 appointees have legal and ethical obligations to evaluate all potential federal

habeas claims. The federal habeas statute and the applicable Rules of Procedure, for example,

require federal habeas counsel to investigate and develop all available claims before they file a

petition. Section 3599 counsel “must conduct a reasonable and diligent investigation aimed at

including all relevant claims and grounds for relief in the first federal habeas petition.” McCleskey




                                                  4
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                   Page 5 of 22 PageID 465



v. Zant, 499 U.S. 467, 498 (1991); see also American Bar Association Guidelines for the

Appointment and Performance of Defense Counsel in Death Penalty Cases (“ABA Guidelines”),

Guideline 10.15.1, commentary (“Collateral counsel cannot rely on the previously compiled record

but must conduct a thorough, independent investigation . . . .”).

       Furthermore, because petitioners may excuse the failure to raise a claim in a prior phase of

the litigation, federal habeas petitions can—and, in most cases, should—contain claims other than

those raised on direct appeal or in state postconviction proceedings. See ABA Guideline

10.15.1(C) (“Post-conviction counsel should seek to litigate all issues, whether or not previously

presented, that are arguably meritorious . . . .”). Even seemingly “procedurally defaulted” claims

must nonetheless be investigated to determine whether the default is excused. This standard of

care requires § 3599 counsel to thoroughly review both the record and prior counsel’s file, to

investigate all procedurally viable claims not presented in state court, and to obtain additional

evidentiary support for claims inadequately developed in the state-court proceedings.

       Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 566 U.S. 413 (2013), which

established that the deficient performance of state habeas counsel can excuse procedural default

of ineffective-assistance-of-trial-counsel (“IATC”) claims, are the source of heightened

obligations to investigate defaulted theories of relief. Under these cases, a state prisoner can excuse

default by showing that state post-conviction counsel was deficient and that the underlying IATC

is substantial (meaning that it has “some merit”). See Martinez, 566 U.S. at 14. Thus, federal

habeas counsel must investigate the performance of trial, appellate, and state habeas counsel. See

Trevino, 569 U.S. at 425; Martinez, 566 U.S. at 12. Recognizing the substantial professional

obligations imposed by Martinez and Trevino, federal courts have authorized funding—both for




                                                  5
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                    Page 6 of 22 PageID 466



attorney time and ancillary services under § 3599(f)—in connection with IATC claims not raised

in state habeas proceedings.

        In Ayestas v. Davis, 584 U.S. ___, 138 S. Ct. 1080 (2018), the Supreme Court made clear

that prisoners in a Martinez posture—as Mr. Williams is here—are entitled to § 3599 funding

reasonably necessary to seek relief on defaulted IATC claims. In Ayestas, the petitioner had sought

funding post-Martinez to permit federal habeas counsel to develop, for the first time, a claim that

trial counsel performed ineffectively by failing to investigate mental health and substance abuse

issues. The district court denied funding and the Fifth Circuit affirmed, reasoning that § 3599

funding could be denied where the applicant failed to show a “substantial need” connected to “a

viable constitutional claim that is not procedurally barred.” Id. at 1088 (quoting Ayestas v.

Stephens, 817 F.3d 888, 895-96 (5th Cir. 2016)).

        The Supreme Court reversed. In doing so, it explicitly rejected the Fifth Circuit’s

requirement that a petitioner tie his funding request to a viable claim that is not procedurally barred.

That standard, the Court explained, was no longer appropriate in light of Martinez and Trevino. Id.

at 1093-94. Instead, district courts faced with § 3599 funding requests should consider “the

potential merit of the claims that the applicant wants to pursue, the likelihood that the services will

generate useful and admissible evidence, and the prospect that the applicant will be able to clear

any procedural hurdles standing in the way.” Id. at 1094. This standard does not require an

applicant “to prove that he will be able to win relief if given the services he seeks.” Id. (emphasis

original).1 Rather, the question is whether “funding stands a credible chance of enabling a habeas



        1
         Even before Ayestas, courts in this circuit recognized the need, post-Martinez, for § 3599
lawyers to identify, investigate, and develop IATC claims that may not have been presented in
state court. See, e.g., Canales v. Stephens, 765 F.3d 551, 571 (5th Cir. 2014) (determining that the
petitioner showed Martinez cause and remanding for prejudice determination). On remand in
Canales, the district court granted petitioner’s request for funding to develop the factual basis of

                                                   6
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                   Page 7 of 22 PageID 467



petitioner to overcome the obstacle of procedural default.” Ayestas, 138 S. Ct. at 1094 (emphasis

added).

   Section 3599 provides for representation even in situations where procedural defenses may bar

or otherwise constrain federal habeas review. See Christeson v. Roper, 574 U.S. ___, 135 S. Ct.

891, 895 (2015) (petitioner entitled to substitute counsel under § 3599(e) even though he “faces a

host of procedural obstacles to having a federal court consider his habeas petition”). Whether a

federal habeas court can consider evidence developed in the first instance by federal habeas

counsel could depend on many things, including (a) whether the state court adjudicated the claim

on the merits; (b) whether the merits disposition was legally and factually reasonable under §§

2254(d)(1) and (d)(2); (c) whether any of the new evidence fundamentally alters a superficially

similar claim presented to a state court, see Pinholster, 563 U.S. at 186 n.10; infra; (d) if the claim

is fundamentally altered, whether there is an effective state court remedy still available to the

petitioner (§ 2254(b)); (e) if there is no available state remedy, whether the State asserts a

procedural bar as a defense; and (f) whether the petitioner can excuse any otherwise applicable

procedural bar. Because there is no way for this Court to determine now that it would be futile for

federal habeas counsel to develop additional evidence, it would be an abuse of discretion to

withhold § 3599 funding under Pinholster at this stage. See Christeson, 135 S. Ct. at 895 (holding



his defaulted claims under Martinez. See Canales v. Director, Order, No. 2:03-cv-69 (E.D. Tex.
Sept. 21, 2015); see also Newbury v. Stephens, 756 F.3d 850, 857 (5th Cir. 2014) (awarding
funding for purposes of Martinez litigation). On remand in Trevino itself, the Court “granted
Petitioner’s multiple requests for additional time to investigate and develop Petitioner’s remaining
claims for relief [under Martinez and Trevino] . . . and authorized Petitioner to expend resources
in excess of the statutory cap.” Trevino v. Stephens, 2015 WL 3651534, *1 (W.D. Tex. June 11,
2015). Also reflecting the emphasis on extra-record investigation, the Fifth Circuit has authorized
appointment of “supplemental” § 3599 counsel to investigate Martinez issues in federal habeas
cases where prisoners continue to be represented by conflicted state postconviction lawyers. See,
e.g., Mendoza v. Stephens, 783 F.3d 203 (5th Cir. 2015); Speer v. Stephens, 781 F.3d 784, 786 (5th
Cir. 2015).

                                                  7
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                  Page 8 of 22 PageID 468



lower court abused its discretion in refusing to substitute counsel under § 3599(e) in part because

it was not “plain that any subsequent motion [under Fed. R. Civ. P. 60(b)] that substitute counsel

might file on Christenson’s behalf would be futile.”).

   III.         PINHOLSTER DOES NOT PRECLUDE FACT DEVELOPMENT AND DE
                NOVO CONSIDERATION OF THE IATC-MITIGATION CLAIM.

          This Court has suggested that 28 U.S.C. § 2254(d) precludes full consideration of the

IATC-mitigation claim, because a Wiggins2-type claim was presented to the state courts and denied

there. See Doc. 37 at 5. Again, this reasoning puts the cart before the horse, as a petitioner is

entitled to funding under § 3599 if there is a mere “credible chance” that any procedural obstacles

can be overcome after full investigation and development of a claim. Ayestas, 138 S. Ct. at 1094.

Furthermore, this position conflicts with the plain text of the federal habeas statute and is

foreclosed by an unbroken thread of decisional law about when a federal habeas claim is “the

same” as a similar challenge previously presented to a state court. Because Mr. Williams’s

anticipated federal claim will contain materially different allegations, legal theories, and evidence

from the claim presented to the state court, neither § 2254(d) nor Pinholster precludes merits

consideration here. And because § 2254(d) and Pinholster do not preclude merits consideration,

Mr. Williams may develop additional supporting facts and this Court should grant him adequate

funding in order to do so.

          A. Section 2254(d) and Pinholster Do Not Preclude Litigation When an IATC Claim
             Advanced in Federal Court Contains Allegations, Legal Theories, or Evidence
             That Differs Materially From Those of a Superficially Similar Claim Presented to
             the State Court.

          Title 28, United States Code § 2254(d) only restricts relitigation of claims that were

“adjudicated on the merits” in state court. The Court has suggested that the IATC-mitigation claim



          2
              Wiggins v. Smith, 539 U.S. 510 (2003).

                                                   8
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                    Page 9 of 22 PageID 469



presented here is the same as the Wiggins claim decided on the merits in state court. Doc. 37 at 5.

As a result, the Court’s position appears to be that § 2254(d) bars Williams from litigating the

anticipated IATC-mitigation claim—or developing facts to support it in this proceeding—unless

he satisfies one of the two exceptions specified in that subsection. Not so. The federal claim will

contain materially different allegations, legal theories, and evidence (although precisely what

evidence, Petitioner cannot say without being permitted to do the investigation necessary to

develop that evidence), so, under Fifth Circuit law, the anticipated federal claim was not

adjudicated on the merits in state court. See Nelson v. Davis, 952 F.3d 651, 671-72 (5th Cir. 2020)

(“[N]ew evidence that fundamentally alters the legal claim or places the claim in a significantly

different legal posture can render it a new claim that was not adjudicated on the merits by the state

court.”) (internal citations and alterations omitted); Dickens v. Ryan, 740 F.3d 1302, 1317, 1320

(9th Cir. 2014) (en banc) (“Pinholster does not bar Dickens from presenting evidence of his ‘new’

IAC claim . . . [because] the new allegations and evidence ‘fundamentally altered’ that claim.”)

(internal citation omitted); but see Broadnax v. Lumpkin, 987 F.3d 400, 409-10 (5th Cir. 2021)

(holding new evidence was properly disregarded by district court where petitioner never argued

his claim was unexhausted, while, in dicta, declining to recognize “Pinholster-exception theory”).

Because the anticipated IATC-mitigation claim was procedurally defaulted in state court, this

Court can reach the merits de novo if Mr. Williams can demonstrate a Martinez excuse.

Accordingly, factual development of the claim is unrestricted by either § 2254(d) or Pinholster’s

interpretation of that section.

        1. Section 2254(d) and Pinholster do not restrict litigation of claims that were not
           adjudicated on the merits in state court.

        By its plain text, § 2254(d) bars relitigation only of claims that state courts “adjudicated on

the merits.” Pinholster limits the evidence a federal court may consider in evaluating the legal



                                                  9
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                   Page 10 of 22 PageID 470



unreasonableness exception specified in § 2254(d)(1), but that section is only implicated if the

federal claim is the same claim “adjudicated on the merits” by the Texas courts. See 563 U.S. at

181. Similarly, any inquiry into whether a petitioner is entitled to merits review because he satisfies

§ 2254(d)(2)—that is, because the state decision was based on an unreasonable factual

determination—is relevant only if the same claim was “adjudicated on the merits” in state court.

If the claim as presented in federal court was not “adjudicated on the merits” in state court, then

neither § 2254(d) nor Pinholster restricts the power of a federal court to consider the claim or grant

relief.

          2. A federal claim was not adjudicated on the merits in state court if it contains
             allegations, legal theories, or evidence that differ materially from those supporting
             a superficially similar state claim.

          There is a well-developed Fifth Circuit rule for analyzing when a federal claim is the same

as one presented and adjudicated on the merits in state court: whether the new allegations or

evidence have “fundamentally” altered the claim that was previously presented to the state court.

See Ward v. Stephens, 777 F.3d 250, 258-59 (5th Cir. 2015) (holding post-Pinholster, test for

sameness is whether petitioner has presented federal court with “material additional evidentiary

support . . . that was not presented to the state court,” and finding sameness because petitioner’s

federal-court argument “varied only slightly” from claim presented in state court); Lewis v. Thaler,

701 F.3d 783, 791 (5th Cir. 2012) (holding a federal claim is the same when new evidence “merely

supplements” the claim as presented in state court, but not when it “fundamentally alter[s]” it);

Anderson v. Johnson, 338 F.3d 382, 386-88 (5th Cir. 2003) (relying on familiar fundamental-

alteration test and concluding the allegations fell on the “same-claim” side of the line because both




                                                  10
 Case 3:20-cv-03030-N Document 42 Filed 05/06/21                    Page 11 of 22 PageID 471



the state and federal iterations of the claim alleged a failure to interview the same witness).3 See

also 2 RANDY HERTZ & JAMES S. LIEBMAN, FEDERAL HABEAS CORPUS PRACTICE & PROCEDURE §

23.3[c][ii], at 1231-32 (6th ed. 2011) (“The controlling standard seems to be that the petitioner

exhausts the factual basis of the claim as long as she did not either fundamentally alter the legal

claim already considered by the state courts or attempt to expedite federal review by deliberately

withholding essential facts from the state courts.”) (internal quotation marks and alterations

omitted). In Nelson, the Fifth Circuit expressly held that the long-familiar fundamental-alteration

test for sameness controls the Pinholster question. See 952 F.3d at 671.4

       The Fifth Circuit has developed standards for determining when a claim asserted in federal

court is “fundamentally” different from a superficially related claim previously advanced in state

court. A federal claim exhibits fundamental alteration when it (1) includes new, material evidence

that does more than “supplement” the existing record, see Escamilla v. Stephens, 749 F.3d 380,

395 (5th Cir. 2014), (2) makes “crucial” new factual allegations, see Smith v. Quarterman, 515



       3
            These post-AEDPA cases drew from pre-AEDPA rules about sameness that were
developed in the context of exhaustion of state remedies. See, e.g., Kunkle v. Dretke, 352 F.3d 980,
988 (5th Cir. 2003) (holding that “[t]he addition of the psychological report and Kunkle’s mother’s
affidavit detailing her mental illness and the mental illness of Kunkle’s father, along with concrete
instances of abuse of Kunkle, presents ‘significant evidentiary support’ not previously presented
to the state court,” rendering IATC claim unexhausted); Graham v. Johnson, 94 F.3d 958, 968 (5th
Cir. 1996) (holding claims were not the same where inmate presented “material additional
evidentiary support to the federal court that was not presented to the state court”); Brown v. Estelle,
701 F.2d 494, 495 (5th Cir. 1983) (holding a federal claim had not been presented to state court
where petitioner submitted “newly discovered evidence or other evidence not before the state
courts” that placed claim in “significantly different and stronger evidentiary posture” than before).
         4
           In Nelson, state post-conviction counsel had alleged that trial counsel deficiently failed
to investigate Nelson’s “background, history, family, and friends.” Nelson, 952 F.3d at 672
(internal quotation marks omitted). Federal habeas counsel argued Martinez excused the
procedural default of a forfeited IATC claim that trial counsel had deficiently failed to investigate,
for sentencing purposes, the culpability of Nelson’s co-conspirators. See id. at 670. Respondent
argued Pinholster precluded the introduction of new evidence on the federal IATC claim, but the
Fifth Circuit flatly rejected that view. See id. at 672. As the Court explained, the two IATC claims
were not the same under Ward, therefore Pinholster was irrelevant. See id. at 672.

                                                  11
  Case 3:20-cv-03030-N Document 42 Filed 05/06/21                    Page 12 of 22 PageID 472



F.3d 392, 400 (5th Cir. 2008), or (3) otherwise “places the claim[] in a significantly different legal

posture,” Anderson, 338 F.3d at 387 (internal quotation marks and citations omitted). See also

Nelson, 952 F.3d at 671 (inquiring whether facts, evidence, or allegations “fundamentally altered”

claim so as to foreclose application of Pinholster). To be sure, the development of new evidence

alone does not create a distinct claim. But additional evidence does create a new claim when, in

isolation or in combination with new allegations, it satisfies any of the three conditions the Fifth

Circuit has set forth. See also, e.g., Sells v. Stephens, 536 Fed. Appx. 483, 492-93 (5th Cir. 2013)

(analyzing IATC claim under Martinez when evidence and allegations of deficiency and prejudice

in federal petition differed materially from corresponding evidence and allegations presented in

state court).


    IV.      MR. WILLIAMS HAS A VIABLE IATC-MITIGATION CLAIM DISTINCT
             FROM THE CLAIM ADJUDICATED ON THE MERITS IN STATE COURT

          Although state habeas counsel raised a claim of ineffective assistance of counsel for certain

specific failings in the mitigation investigation, they failed to identify and raise other crucial

failings in trial counsel’s mitigation investigation and presentation. Mr. Williams now seeks to

investigate those failings of trial counsel not addressed in the state habeas petition and adjudicated

on the merits in state court. If the new evidence this investigation yields is sufficiently different

from what state habeas counsel presented so as to fundamentally alter the claim, as Mr. Williams

believes it will be based on a detailed review of the file, the IATC-mitigation claim now

contemplated is a new, distinct claim that was not adjudicated on the merits in state court, and is

not subject to § 2254(d), and thus also not subject to Pinholster. Mr. Williams will seek to excuse

the procedural default by demonstrating that state habeas counsel was constitutionally ineffective




                                                   12
 Case 3:20-cv-03030-N Document 42 Filed 05/06/21                  Page 13 of 22 PageID 473



for failing to raise these different now-identified claims regarding trial counsel’s deficient

representation.

       Crucially, a claim of ineffective assistance—either as a substantive claim or as a basis for

overcoming a procedural bar under Trevino—requires a showing of prejudice. Thus, to litigate

these claims, Mr. Williams must present the Court with the information that would have been

discovered had trial counsel done the required investigation—information that state habeas counsel

would already have discovered had they performed effectively. He cannot do so without himself

conducting the investigation that should have been conducted before, and thus the funds to conduct

that investigation are reasonably necessary pursuant to § 3599(f) and Ayestas.

   A. Trial Counsel’s Mitigation Presentation

   The mitigation presentation at trial, although lengthy,5 was not based on a reasonable

investigation. Trial counsel planned to pursue a brain damage/mental health investigation, but had

taken only the initial steps, not the full necessary investigation, when they presented their case to

the jury. They had not yet obtained brain imaging, and thus also did not reach the next step of

using that imaging in combination with a comprehensive medical and life history investigation to

obtain a full evaluation and opinion from a mental health professional or other necessary experts.

They had not consulted with any medical experts other than a local family doctor. Nor had they

completed a full investigation of Mr. Williams’s family history. They also had not sufficiently

investigated the events of Mr. Williams’s life, especially following his graduation from high




       5
          Counsel’s performance in a mitigation investigation cannot be assessed based only on the
number of witnesses presented at trial. See, e.g., Benmore v. Chappell, 788 F.3d 1151, 1171-77
(9th Cir. 2015) (ineffective assistance where counsel presented 40 witnesses in support of a “good-
guy” theory while failing to investigate leads on drug use and brain damage). The Sixth
Amendment requires not a particular type of presentation, but rather an adequate investigation
prior to the decision about what to present. Wiggins, 539 U.S. 510.

                                                 13
 Case 3:20-cv-03030-N Document 42 Filed 05/06/21                  Page 14 of 22 PageID 474



school, had not done a thorough investigation of Mr. Williams’s medical history, and had

additionally failed to compile the information they collected into any coherent narrative, let alone

the comprehensive social history that is the backbone of any reasonable decision-making about

mitigation strategy. Instead, they presented a lengthy but superficial and disjointed case based on

witnesses they could locate at the last minute, many of whom had not seen Mr. Williams in 20

years and/or did not know him well, without knowledge of what their alternative choices might

have been.

   The testimony at the state writ hearing confirms this was not a defense strategy, and trial

counsel had not chosen this approach over the other possibilities based on a thorough investigation

or on any kind of tactic. Lead counsel Matthew Seymour testified he “was in charge of the Special

Issue 1, the future dangerousness issue” (Writ hearing transcript Vol 7, p. 46). Second chair John

Wright, according to Seymour, was in charge of the brain damage investigation (p. 23), and

mitigation witnesses were the job of Maxwell Peck, who joined the team during jury selection, and

who, according to Seymour, never accessed the system Seymour had established for collecting

information on mitigation witnesses (p. 20). Jill Patterson, who began to assist with mitigation in

October (trial began December 1), stated that the team’s witness folders she and Peck had access

to had almost nothing in them—if the team had already collected any significant mitigation

information, it was not made available to the team members preparing the presentation for trial

(Defense Exhibit 61 ¶ 3). Patterson also stated the attorneys who questioned mitigation witnesses

at trial appeared to be unaware of what information each witness had and thus did not ask them

appropriate questions (Id. ¶ 7). Seymour, for his part, testified he instructed the team’s primary

mitigation specialist to choose 8 witnesses to focus on, a number he “just picked [] out of a hat.”

(p. 51). Seymour reported seeing the order of proof shortly before trial where “vast swaths” of the




                                                14
 Case 3:20-cv-03030-N Document 42 Filed 05/06/21                    Page 15 of 22 PageID 475



witnesses had neither been interviewed nor served a subpoena (p. 53). Regarding Petitioner’s

mother, Seymour testified they “had made a tactical decision that John Wright, that would be his

witness,” but when they scheduled her deposition, Wright was not prepared to question her—

Seymour had been “thinking the whole time that John had already done this, and he hadn’t.” pp.

59-60. Wright, for his part, when asked “[w]ho was in charge of the mitigation investigation on

the team,” identified novice mitigation specialist Stephanie Bell (p. 28). In short, the record reveals

no thorough investigation at all, and no strategic choice of one plan over another, but rather an

uncoordinated scramble—the team had not gathered or organized enough information to make any

sort of informed strategic decision.

   B. State Court Wiggins-type Claim

   The mitigation-related claim of IATC in the state writ specified three deficiencies: (1) not

getting brain scans done in time6 (2) not requesting the necessary expert assistance regarding brain

damage and psychiatric functioning, and (3) failure to present “Mr. William’s life and his family

history of trauma, dysfunction, addiction, poverty, and mental illness.” They did not raise other

available claims—for instance, a claim that trial counsel had failed to gather significant

information about Mr. Williams’s young adult life after he left home, had failed to construct a

coherent social history narrative and provide that narrative to experts evaluating Mr. Williams, and

had failed to fully investigate Mr. Williams’s medical problems and their effects on his behavior.

While all of these claims address problems with the mitigation investigation and presentation, the

claims regarding brain imaging, psychiatric functioning, and family history simply did not bring

before the state court the failures regarding unprobed eras in Mr. Williams’s adulthood, the failure




       6
        Trial counsel did ultimately secure an MRI of Mr. Williams’s brain—after Mr. Williams
was convicted and sentenced to death, as part of proceedings on a motion for a new trial.

                                                  15
 Case 3:20-cv-03030-N Document 42 Filed 05/06/21                    Page 16 of 22 PageID 476



to develop a coherent social history narrative, and, crucially, the failure to broadly and thoroughly

investigate medical issues. The contemplated federal claim rests on entirely different allegations,

different legal theories regarding counsel’s duties, and, almost certainly, fundamentally different

evidence.

        State habeas counsel investigated Mr. Williams’s family background and produced a

narrative of both of his parents’ histories. But it contains very little information about Eric himself.

Where crucial periods of his adult life are addressed at all, they are skimmed over with a recitation

of only the barest biographical facts. The already-litigated claim thus did not include the failure to

collect this type of information about Eric after he moved out of the family home.

        State habeas counsel also failed to thoroughly investigate Mr. Williams’s complex medical

history, including any detailed consideration of the development, treatment, and specific disease

processes and effects of his apparently unusual case of diabetes (other than structural brain

damage), inquiry into the effects of prescription drugs and unprescribed substances he used

(separately and in combination), the interactions of his various conditions which also include liver

failure, chronic headaches, sleep apnea, and depression, or possible physical or neurological

origins for some of the increasingly bizarre behavior. The medical records obtained are facially

incomplete, and state habeas counsel, narrowly focused on brain damage possibly related to

diabetes, apparently never noticed this entire area of important investigation had been neglected.

        State habeas counsel also failed entirely to recognize trial counsel’s failure not simply to

gather more information, but to generate a comprehensive social history from which they could

intelligently choose a mitigation strategy and which they could present to experts to obtain reliable




                                                  16
 Case 3:20-cv-03030-N Document 42 Filed 05/06/21                    Page 17 of 22 PageID 477



evaluations.7 The narrative presented in the state writ application makes no effort to integrate the

information trial counsel did have, and state habeas counsel appears never to have recognized that

failing to synthesize the available information is itself the provision of ineffective assistance. The

state court cannot have adjudicated that claim, because state habeas counsel never raised it.

   To support their narrow brain-related claim, State habeas counsel retained three experts. Two

were never asked to evaluate Mr. Williams, but rather were asked to provide opinions based solely

on the limited set of medical records provided to them—one was limited to confirming structural

brain damage, the other to a history of uncontrolled diabetes. Nor did state habeas counsel obtain

any kind of physical medical examination of Mr. Williams. They never obtained and provided

these experts with complete medical records or a detailed social history, nor did they raise trial

counsel’s failure to do so with the state court.

   The third expert was Dr. George Woods, a neuropsychiatrist. Dr. Woods determined Mr.

Williams had a neurocognitive disorder and mood disorder, but lacking a detailed medical and

social history, he was unable to arrive at a more specific understanding of what had gone wrong

with Mr. Williams. This evidence is consistent with the limited claim state habeas counsel raised:

failure to request expert assistance about psychiatric functioning and brain damage, not a failure

to fully investigate Mr. Williams’s medical history and its impacts on his life and behavior and a

failure to construct a comprehensive social history.




       7
          Federal courts have found ineffective assistance of trial counsel for deficient mitigation
investigation where the failure “was not the quantity of sources consulted but the quality of the
investigation and the assimilation of that information into a coherent mitigation case.” Ben-Sholom
v. Ayers, 566 F.Supp.2d 1053 (E.D. Cal. 2008); see also Wiggins, 539 U.S. at 524 (recognizing
standard practice in 1989 included “the preparation of a social history report”). This claim was not
presented to the state court. Mr. Williams will develop and present the merits of this claim when
he files the petition. To the extent the merits are addressed here, it is only to demonstrate that this
claim has potential merit, which is all that is required at this stage.

                                                   17
 Case 3:20-cv-03030-N Document 42 Filed 05/06/21                     Page 18 of 22 PageID 478



       The evidence present counsel seeks to develop and present will fundamentally alter the

claim, such that the contemplated federal claim was not adjudicated on the merits in state court,

and is not subject to § 2254(d) or Pinholster. Failing to raise these IAC claims regarding

investigation of adult life, creation of a comprehensive social history narrative and investigating

medical history—which are rooted in accepted standards for capital defense and the ABA

guidelines—in state habeas was constitutionally deficient, and, if present counsel can gather the

information necessary to establish prejudice, as anticipated, state habeas counsel’s neglect of the

claims will permit their review via the exception to the cause-and-prejudice requirement

recognized in Martinez and Trevino.

   C. Investigative Needs

   To effectively litigate these failings of trial counsel that state habeas counsel failed to raise, the

following investigation is reasonably necessary:

   1. Locate and interview witnesses to Mr. Williams’s own adult experiences. To date, it

       appears no counsel has located and interviewed most witnesses to key periods of Mr.

       Williams’s life following his graduation from high school—including college, law school,

       and the series of brief jobs Mr. Williams worked before working for Kaufman County.

       Prior counsels’ files contain some records and a handful of interviews but do not contain

       significant material reflecting thorough investigation in these areas.

   2. Creation of comprehensive social history narrative. Prior counsel did some records

       collection and a number of interviews, but neither trial nor state habeas counsel ever

       compiled these into a narrative or examined how they relate to one another. This time-

       consuming task, necessary to show prejudice from trial counsel’s failure, is more




                                                  18
 Case 3:20-cv-03030-N Document 42 Filed 05/06/21                   Page 19 of 22 PageID 479



       appropriate for mitigation specialists, who are trained and experienced in synthesizing this

       type of information and whose hourly rate is less than that of the attorneys.

   3. Complete investigation of medical problems. Mr. Williams suffers from a large number

       of complex and inter-related health problems (including an especially difficult case of

       diabetes, depression, anxiety, liver problems, and sleep apnea), some of which experts have

       opined likely drastically affected his brain. There is no indication in the file of medical care

       Mr. Williams received prior to 1997, despite indications in the file that his diabetes

       diagnosis occurred in 1996. Nor has any prior counsel created a detailed chronology of Mr.

       Williams’s medical care and, crucially, prescription medications—despite state habeas

       counsel’s expert’s statement that one of the medications Mr. Williams was prescribed could

       potentially have worsened his psychiatric symptoms. Trained mitigation specialists will

       need to do a much more careful review to allow an analysis of the complex interactions

       that were likely affecting Mr. Williams’s body, brain, and behavior leading up to and at the

       time of the murders and to allow any future experts to gain an accurate understanding of

       Mr. Williams’s history.

   4. Identification and compilation of necessary information for appropriate expert

       evaluation. These deficiencies in the existing investigation led to either no expert opinions

       at all (trial) or opinions unlikely to be accurate or reliable because experts were given

       grossly insufficient information and not asked the necessary questions (state habeas).

       Mental health-related evaluations are always complex and require comprehensive

       background information.8 That is even more true in this case where there is significant



       8
         See Jells, 538 F.3d at 493 (counsel asked expert for psychological evaluation but “failed
to provide him with . . . personal history records. . . Without the history and records Dr. Eisenberg
was unable to perform the requested psychological evaluation.”); see also Richard Dudley &

                                                 19
 Case 3:20-cv-03030-N Document 42 Filed 05/06/21                   Page 20 of 22 PageID 480



       medical complexity and an identified period of decompensation. Establishing the full

       prejudice from trial counsel’s failure to investigate the events of Mr. Williams’s adult life

       and medical history and failure to construct a social history narrative will entail learning

       what opinions qualified experts could have provided if they had been given this information

       as contemplated by prevailing professional standards. Funding for any such experts will be

       requested after sufficient investigation has been completed to establish that they are in fact

       necessary.

   D. SPECIFIC FUNDING REQUEST

       Mr. Williams requests the appointment of Context Mitigation (Krista Smith and Megan

Leschak) at a rate of $125 per hour (travel time to be billed at half this rate) for the purpose of

developing the facts underlying Mr. Williams’s claim that trial counsel was ineffective for failure

to investigate Mr. Williams’s post-high school experiences and medical history and failing to

construct a social history narrative. Both are experienced in investigating in capital cases, and Ms.

Leschak is additionally a Licensed Master Social Worker with clinical mental health experience,

which is especially pertinent to Mr. Williams’s case. Mr. Williams requests the Court authorize

200 hours of their time ($25,000), which will be necessary to complete the steps identified above.

       In addition to the fees for 200 hours of investigation time, funding will also be required for

reasonable expenses (hotel, airfare, rental car, meals9) and travel time (40 hours total or $2,500)

for two trips to Dallas (either for each mitigation specialist to travel there once, or one of them to

travel twice, subject to travel being possible in light of the COVID-19 pandemic).



Pamela Blume Leonard, Getting it Right: Life History Investigation as the Foundation for a
Reliable Mental Health Assessment, 36 HOFSTA L. REV. 963-988 (2008).
9
  As the COVID-19 pandemic situation has evolved, travel and lodging costs have fluctuated
widely and it is not possible to estimate what the cost will be when travel is possible, but every
effort will be made to minimize these costs.

                                                 20
     Case 3:20-cv-03030-N Document 42 Filed 05/06/21                    Page 21 of 22 PageID 481



   GRAND TOTAL: $ 27,500 plus reasonable expenses

       V.       CONCLUSION

       In sum, Mr. Williams requests the following funding pursuant to § 3599(f) to investigate viable

   claims of ineffective assistance of trial counsel:

     EXPERT                            HOURS                             TOTAL

     Mitigation Specialist             200 hours investigative; 40 $27,500
                                       hours travel; plus reasonable
                                       expenses


       VI.      CERTIFICATION REQUEST

       Should the Court deny this motion, Petitioner requests that pursuant to 28 U.S.C. § 1292(b),

this Court find and state in its order that the availability of funding for a mitigation investigation upon

the showing made here “involves a controlling question of law as to which there is substantial ground

for difference of opinion and that an immediate appeal from the order may materially advance the

ultimate termination of the litigation.”

             Dated: May 6, 2021

             Respectfully submitted,

                                                             /s/ Bruce Anton______________________
                                                             BRUCE ANTON
                                                             Bar Card No. 01274700
                                                             UDASHEN | ANTON
                                                             8150 N. Central Expressway, Suite M1101
                                                             Dallas, Texas 75206
                                                             214-468-8100
                                                             214-468-8104 fax
                                                             ba@udashenanton.com

                                                             /s/ Mary Margaret Penrose_____________
                                                             MARY MARGARET PENROSE
                                                             Bar Card No. 00788179
                                                             TEXAS A&M SCHOOL OF LAW
                                                             1515 Commerce Street
                                                             Fort Worth, Texas 76102


                                                        21
Case 3:20-cv-03030-N Document 42 Filed 05/06/21     Page 22 of 22 PageID 482



                                        972-310-8669
                                        817-212-3965
                                        megpenrose@law.tamu.edu

                                        /s/ Amy Pickering Knight_____________
                                        AMY PICKERING KNIGHT
                                        AZ Bar Card No. 031374
                                        Admitted pro hac vice
                                        KNIGHT LAW FIRM PC
                                        3949 E. Broadway Blvd., Suite 288
                                        Tucson, Arizona 85716
                                        520-878-8849
                                        amy@amyknightlaw.com

                                        Attorneys for Petitioner




                                   22
